Citation Nr: 0123209	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  91-46 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case returns to the Board of Veterans's Appeals (Board) 
following remand in August 2000.  This appeal originates from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In January 1995, the 
Board denied the veteran's claims then on appeal including 
entitlement to service connection for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a Memorandum Decision dated 
in November 1996, the Court vacated the Board's January 1995 
decision and remanded the case to the Board for further 
development and adjudication in compliance with the Court's 
directives.  In compliance thereto, the Board remanded this 
case to the RO in July 1997, December 1998 and again in 
August 2000.



REMAND

The appellant, through his representative in the July 2001 
Informal Hearing Presentation, requested that this case once 
again be returned to the RO.  The appellant argues that 
additional development is necessary to satisfy the duty to 
assist as well as to comply with the August 2000 remand 
requirements.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
The appellant asserts, among other things, that additional 
action is necessary to obtain DA Form 1, Morning Reports, an 
addendum from the VA psychologist as requested in the August 
2000 remand as well as further development in relation to an 
injury documented in the service medical records, alleged to 
be the result of the veteran's driving through barbed wire 
during a mortar attack.  

Initially, it is noted that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In the remand dated in August 2000, the Board 
requested that the RO obtain an addendum from the VA 
psychologist who examined the veteran in 1999.  The VA 
psychologist was to review his examination report and based 
on the factual determination by the RO that the veteran did 
not serve in combat and that there are no verifiable 
stressors of record, consider the proper psychiatric 
diagnosis for the veteran.  However, the requested addendum 
from the VA psychologist is not of record and there is no 
explanation for it's absence.  In such circumstances, 
particularly in light of the appellant's request, the Board 
has no option but to return this case to the RO for 
compliance with the August 2000 request.

Furthermore, review of the record reveals that the morning 
reports, DA Form 1, were received by VA in June 1994 and have 
been considered in subsequent decisions.  However, the 
veteran's unit histories have not been associated with the 
claims folder.  In view of the fact that this case turns on 
the verification of the veteran's reported stressors and 
whether or not he was engaged in combat such to lower his 
evidentiary burden regarding corroboration of his reported 
stressors pursuant to 38 C.F.R. § 3.304(f), the Board 
believes that the veteran's unit histories may provide 
additional relevant information regarding his assertions of 
exposure to combat situations.  In particular, the Board 
notes that these efforts may assist in the verification of 
the veteran's reports regarding the relationship between the 
documented treatment for leg injuries during service, noted 
to be due to barbed wire, and his allegations that this 
injury occurred after losing control of his truck during a 
mortar attack.  Verification that the veteran's unit was 
exposed to mortar attacks would tend to support the veteran's 
version of events surrounding this injury and potentially 
serve to corroborate a stressor incident identified by VA 
examiners as the basis for the diagnosis of PTSD.  These 
actions are deemed to be consistent with VA's duty to assist 
as mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this issue is REMANDED for the following action:

1. The RO should undertake efforts to 
obtain photocopies of the unit history 
for the veteran's tour of duty in 
Vietnam.  All efforts to obtain the 
requested records should be documented 
within the claims folder.  If, in 
fact, the search is productive, the RO 
should again make a determination 
regarding the veteran's stressors.

2. The RO should request that the 
psychologist who conducted the 
examination in July 1999 provide an 
addendum to his report.  Although the 
examiner noted that the RO found no 
verifiable stressors, the examiner 
considered stressors as provided by 
the veteran in the diagnosis, to 
include the killings of [redacted]
and [redacted].  However, a report 
from the Department of the Army dated 
in November 1993, found no casualty 
data regarding there soldiers.  
Accordingly, the examiner is requested 
to review the examination report, and 
based on the factual determination by 
the RO as to whether the veteran's did 
or did not serve in combat and whether 
or not there are verifiable stressors 
of record, consider the proper 
diagnosis for the veteran.  Any 
diagnosis of mental disorders for VA 
purposes must conform to the fourth 
edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. §§ 4.125-4.130 
(1999).  In the event that the 
psychologist is unavailable to provide 
the above addendum, this should be 
documented within the claims folder 
and an additional examination should 
be conducted.

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that the requested 
development action has been conducted 
and completed in full.  If the 
development is incomplete, appropriate 
corrective action should be 
implemented or, at least, furnish an 
explanation as to why such development 
was not conducted.

4. Thereafter, if the issue on appeal 
remains denied, a supplemental 
statement of the case should be 
provided to the veteran and his 
representative.  After the veteran and 
his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


